DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/17 has been considered.  A copy of form PTO-1449 is attached.

Drawings
The drawings were received on 9/29/17 are accepted.

Specification
Applicant is noted that the abstract of the PCT application (WO 2016/160974 A1) is used for this U.S application. Applicant is suggested to submit a new abstract without “reference numbers”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

a. Claim 1 recites the limitation "the sample holder" in lines 5, 7. There is insufficient antecedent basis for this limitation in the claim.
b. Claim 2 recites the limitation "the sample holder" and “the respective sample holder” in lines 5, 7. There is insufficient antecedent basis for this limitation in the claim.
c. Claim 5 recites the limitation "the sample holder" in lines 5, 7. There is insufficient antecedent basis for this limitation in the claim.
d. Claims 3-4 are dependent on claim 2; therefore, they are inherit the deficiency of claim 2.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim of copending Application No. 15/563,295 (Christian et al) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope.

The copending claims do not teach that “at least one of the plurality of relay mirrors is a flat, reflective surface, comprising a shatterproof, reflective material”; however, the examiner take the Official notice that this feature is known in the art and it would have been obvious to one having ordinary skill in the art to modify the relay mirrors of  the copending application, for example, using a flat mirror, reflective surface, comprising a shatterproof, reflective material, because this is a known mirrors which is known for reflecting light to the detector or image sensor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 2-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Difoggio et al (4,746,210) discloses a centrifuge (10), comprising: a motor (12) having a rotor (16); an imaging system (26, 27) torsionally connected to the rotor (16); a plurality of sample holders (18) torsionally connected to the imaging system (26, 27); and a light source (24) for illuminating the sample holder (18), wherein the imaging system includes: an image sensor (27) in optical communication with the sample holder (18); a data link for transmitting image data; a relay housing having a hub and a plurality of arms extending from the hub, each arm aligned with the respective sample holder (18) (see figure 1).
Inoue et al (5,930,033) discloses a centrifuge (2), comprising: a motor (6) having a rotor (2); an imaging system (14) torsionally connected to the rotor (2); a plurality of sample holders (4) torsionally connected to the imaging system (14); and a light source (1) for illuminating the sample holder (4), wherein the imaging system includes: an image sensor (14) in optical communication with the sample holder (4); a data link for transmitting image data (not shown) (see figures 1-2).
Both Difoggio et al and Inoue et al fail to teach that a plurality of relay mirrors, each relay mirror for reflecting an image of the respective sample holder from a first 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            December 1, 2021